FINAL OFFICE ACTION
table of contents
I. RELEVANT PROSECUTION HISTORY	8
A. Prior Prosecution History	8
II. ACKNOWLEGEMENTS	9
A. Patent Undergoing Reissue	9
B. Application For Reissue	9
C. Claim Amendments	9
III. PRIORITY AND CONTINUITY	10
A. Domestic Priority and Continuity	10
B. Application of First to Invent Provision of the America Invents Act (AIA )	10
C. Prior Art in Previous Application Has Been Considered	11
IV. OTHER PROCEEDINGS	11
V. STATUS OF CLAIMS	12
A. Current Claim Status:	12
B. Claim Status as the Result of this Office Action:	12
VI. BROADENING REISSUE APPLICATION	12
VII. CLAIM INTERPRETATION	12
A. Lexicographic Definitions	13
B. 35 U.S.C. § 112 6th Paragraph	13
1.	Functional Phrase #1:	14
i. 3 Prong Analysis:  Invocation Prong (A)	14
ii. 3 Prong Analysis:  Invocation Prong (B)	17
iii. 3 Prong Analysis:  Invocation Prong (C)	18
iv. Corresponding Structure for Functional Phrase #1	19
2.	Functional Phrase #2:	20
i. 3 Prong Analysis:  Invocation Prong (A)	20
ii. 3 Prong Analysis:  Invocation Prong (B)	21
iii. 3 Prong Analysis:  Invocation Prong (C)	22
iv. Corresponding Structure for Functional Phrase #2	23
3.	Functional Phrase #3:	23
i. 3 Prong Analysis:  Invocation Prong (A)	23
ii. 3 Prong Analysis:  Invocation Prong (B)	24
iii. 3 Prong Analysis:  Invocation Prong (C)	25
iv. Corresponding Structure for Functional Phrase #3	26
4.	Functional Phrase #4:	26
i. 3 Prong Analysis:  Invocation Prong (A)	26
ii. 3 Prong Analysis:  Invocation Prong (B)	27
iii. 3 Prong Analysis:  Invocation Prong (C)	27
iv. Corresponding Structure for Functional Phrase #4	28
5.	Functional Phrase #5:	28
i. 3 Prong Analysis:  Invocation Prong (A)	28
ii. 3 Prong Analysis:  Invocation Prong (B)	29
iii. 3 Prong Analysis:  Invocation Prong (C)	29
iv. Corresponding Structure for Functional Phrase #5	30
6.	Functional Phrase #6:	30
i. 3 Prong Analysis:  Invocation Prong (A)	31
ii. 3 Prong Analysis:  Invocation Prong (B)	31
iii. 3 Prong Analysis:  Invocation Prong (C)	32
iv. Corresponding Structure for Functional Phrase #6	32
7.	Functional Phrase #7:	32
i. 3 Prong Analysis:  Invocation Prong (A)	33
ii. 3 Prong Analysis:  Invocation Prong (B)	35
iii. 3 Prong Analysis:  Invocation Prong (C)	36
iv. Corresponding Structure for Functional Phrase #7	36
C.	'Sources' for the Broadest Reasonable Interpretation (“BRI”) Standard	37
1.	Computer:	37
2.	Processor	38
3.	Configuration	38
4.	Instruction	38
D.	Claim Types – Process or Product	39
1.	Process Claims	39
2.	Product Claims	39
i.	Ordinary Product Claims	39
i.	Product-by-Process Claims	39
E.	Claimed Phases that Do Not Invoke § 112 ¶ 6 Will be Interpreted under the BRI Standard	40
VIII. OBJECTIONS TO THE SPECIFICATION	41
IX. OBJECTIONS TO THE CLAIMS	41
A. Non-Compliance With 37 C.F.R. § 1.173 Because of Insufficient Explanation of Support	41
X. OBJECTIONS TO THE DRAWINGS	43
A. “a first message header field …”	43
B. “a second message header field …”	43
C. “transmitting, to a call state control function	43
D.  “in response to receiving the session initiation protocol registration message,	43
E. The “a call state control function of the Internet Protocol multimedia service network	44
F. The instructions that result in “transmitting, to a call state control function	44
G. The “means for receiving,	44
H. The “means for registering,	44
I. The instructions that result in	45
J. Summary of the Drawing Objections	45
XI. CLAIM REJECTIONS - 35 U.S.C. § 112 1ST PARAGRAPH	46
A. New Matter Rejections	46
1.  Claims 38 and 66: “Transmitting To a Call State Control Function …”	46
2. “and/or” in e.g. Claim 38	47
XII. CLAIM REJECTIONS - 35 U.S.C. § 112 2ND PARAGRAPH	47
A. Claimed Phrases that Invoke § 112 ¶ 6:	47
B. Alternative Rejection: Assumes “User Equipment” is Read Into the Claim	48
XIII. CLAIM REJECTIONS - 35 U.S.C. § 102	49
A. Claims 64-75 are Anticipated by White	49
1. Functional Limitations	49
2. Reliance Upon Applicants Admissions	50
3. Claims 64 & 65: Anticipated by White	51
4. Claims 66-73: Anticipated by White	53
5. Claim 74: Anticipated by White	54
6. Claims 75: Anticipated by White	54
XIV. Claim Rejections - 35 U.S.C. § 103	55
A. Claims 64-75 are Obvious over White in View of Applicant’s Admissions & Foti	56
XV. DOUBLE PATENTING	57
A. Background on Double Patenting	57
B. Double Patenting Rejections	59
XVI. RESPONSE TO ARGUMENTS	59
A. Applicant’s Arguments: Invocation of § 112 ¶ 6	59
1. Test for Rebutting the Presumption that § 112 ¶ 6 is Not Invoked.	59
a.	Appellant Argues	59
b.	Examiner’s response	60
2. One of Ordinary Skill in the Art	61
a.	Appellant Argues	61
b.	Examiner’s response	61
3. Structure Capable Of	62
a.	Appellant Argues	62
b.	Examiner’s response	62
c.	Examiner’s Request for Applicant to Assist the Office Re. Katz Exception	62
B. Applicant’s Arguments in Response to the § 112 ¶ 1 Written Description Rejection	63
1. Claims 38 and 66 and “transmitting	63
a.	Appellant Argues	63
b.	Examiner’s response	63
C. Applicant’s Arguments: § 112 ¶ 2 Rejections	64
1. Appellant Argues	64
2. Examiner’s response	64
D. Applicant’s Arguments: Double Patenting Rejection	65
E. Applicant’s Arguments: §§ 102 & 103 Rejections	65
1. Appellant Argues	65
2. Examiner’s response	65
XVII. CONCLUSION	67
A. Finality	67
B. Reissue Application Reminders	67
1. Disclosure of Other Proceedings	67
2. Disclosure of Material Information	68
3. Manner of Making Amendments	68
ii. Optional Claim Appendix Showing Current Claim Changes	68
C. Suggested Examples	69
D. How To Prevent Both New Matter Rejections & Objections to the Specification in Future Submissions	69
E. Prior Art Considered	70
F. Evidence of ‘Basic Knowledge’’ or ‘Common Sense’	70
G. Contact Information	71
XVIII. APPENDIX 1: CLAIM CHARTS	73
A.	Claim 64 is anticipated by White, “How Computers Work”	73
B.	Claim 66 is Anticipated by White, “How Computers Work”	74
C.	Claim 66 is Obvious over White, “How Computers Work” and Foti	75
XIX. APPENDIX 2: APPLICANT’S ADMISSIONS	76
AA1	76
AA2	76
AA3	76
AA4	76
AA5	76
AA6	77
AA7	77
AA8	77
AA9	77
AA10	77
AA11	78
AA12	78
AA13	78
AA14	78
AA15	78
XX. APPENDIX 3: COMPUTER IMPLEMENTED FUNCTIONAL LANUGAGE FLOW CHART	80
A. Flow Chart Guidance	80
1. Principle Claim Interpretation:	80
2. Alternative Claim Interpretation:	80
3. Flow Chart #1 Notes:	81
B. Flow Chart #1	82



I. RELEVANT PROSECUTION HISTORY

A. Prior Prosecution History
This final Office action is in response to Applicant’s response filed February 16, 2022 (“Feb 2022 Response”).  The Feb 2022 Response contained, among other things, “REMARKS” (“Feb 2022 Remarks”); and a “LISTING OF CLAIMS” (“Feb 2022 Claims”).
The Feb 2022 Response was in response to the non-final Office action mailed September 21, 2021 (“2021 Non-Final Office Action”). The 2021 Non-Final Office Action was in response to Appellant’s 2021 Appeal Brief (“2021 Appeal Brief”).  The 2021 Appeal Brief was in response to the non-final Office action March 9, 2020 (“2020 Non-Final Office Action”).
The 2020 Non-Final Office Action was in response to the appeal brief filed July 19, 2020 (“2020 Appeal Brief”).
The 2020 Appeal Brief was in response to the non-final Office action mailed December 28, 2018 (“2018 Non-Final Office Action”).
	The 2018 Non-Final Office Action was in response Applicant’s May 4, 2018 Response (“May 2018 Response”).  The May 2018 Response contained, among other things, a Request for Continued Examination (RCE) (“2018 RCE”); “LISTING OF CLAIMS” (“2018 Claim Amendments”); and “REMARKS (“2018 Remarks”).  The May 2018 Response was in response to the Final Office action mailed January 29, 2018 (“2018 Final Office Action”).
The  2018 Final Office Action was in response to Applicant’s submission filed on November 14, 2017 (“November 2017 Response”) The November 2017 Response contained, among other things, “Amendments to the Claims” (“November 2017 Claim Amendments”), and “Remarks” (“November 2017 Remarks”).
II. ACKNOWLEGEMENTS
A. Patent Undergoing Reissue
This reissue application is a continuation reissue application of U.S. Patent No. 7,792,974 (“974 Patent” or “Patent Under Reissue”). The 974 Patent issued on September 7, 2010 with claim 1-37 and was titled, “METHOD AND APPARATUS FOR REGISTRATION OF A USER AS A SUBSCRIBER IN A COMMUNICATION NETWORK.” 
The 974 Patent resulted from U.S. Application No. 10/473,795 (“795 Application” or “Base Application”), filed October 2, 2003.

B. Application For Reissue
The instant application was filed was filed on August 22, 2014 and assigned Reissue Application No. 14/466,946 (“946 Reissue Application,” ”Instant Application,” or “Second Reissue Application”). Because the Instant application was filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.

C. Claim Amendments
The Examiner finds that based upon a review of the entire Feb 2022 Response, the Feb 2022 Claims are just a listing of claims and not any claim amendments.  To support this position, the Examiner notes that:
1.	Applicant has titled the document “LISTING OF CLAIMS” and not claim amendments.
2.	Applicant has not provided an explanation of support in accordance with 37 C.F.R. § 1.173 if the claims were changed.
3.	On the other hand, Applicant does state on page 19 of the Feb 2022 Remarks, in the section titled “CONCLUSION,” Applicant states “[o]n the basis of the foregoing amendments, the pending claims are in condition for allowance.”  Feb 2022 Remarks, p 19.  However, Applicant has not stated what (if any) the claim amendments are.
4.	The Examiner has compared the claims Feb 2022 Claims to the 2018 Claim Amendments and cannot locate any changes.
In light of the above, the Examiner concludes that the 2022 Claims are the same, without any amendments, as the previous set of claims.

III. PRIORITY AND CONTINUITY
A. Domestic Priority and Continuity
The Instant Application is a continuation application of 13/163,448 (“448 Parent Application” or “First Reissue Application”) which was filed on June 17, 2011. The 448 Parent Application issued on September 23, 2014 as RE45,161.
The 795 Application was a nation stage entry of  PCT/EP01/08161 having an International Filing Date of July 12, 2001.

B. Application of First to Invent Provision of the America Invents Act (AIA )
Because the effective filing date of the Instant Application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

C. Prior Art in Previous Application Has Been Considered
In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the 448 Parent Application and the Base Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the 448 Parent Application and the Base Application are now considered cited or ‘of record’ in the Instant Application.  Additionally, Applicant is reminded that a listing of the information cited or ‘of record’ in the 448 Parent Application or the Base Application need not be resubmitted in this application unless Applicant desires the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.
 

IV. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the 448 Parent Application, the Base Application, and the Instant Application, and after the Examiner's independent review of the 448 Parent Application, the Base Application, and the Instant Application and their prosecution histories, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation.  Also based upon the Examiner's independent review of the 448 Parent Application, the Base Application, and the Instant Application and their prosecution histories, the Examiner finds that he cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, Requests for Inter Parte Review (“IPR”), or certificates of correction.  Applicant is reminded of their responsibilities to inform the Office of any ongoing proceedings which may have an impact on the Patent Under Reissue. See § “A.” in the “CONCLUSION’ section below.

V. STATUS OF CLAIMS
A. Current Claim Status:
In light of the 2018 Claim Amendments: 
Claims 38-75 are currently pending (“Pending Claims”).
Claims 38-75 are currently examined (“Examined Claims”).
No claims are withdrawn.  All Examined Claims are “New Claims” in the Instant Application.

B. Claim Status as the Result of this Office Action:
 Regarding the Examined Claims and as a result of this Office action:
	Claims 38-75 are rejected.

VI. BROADENING REISSUE APPLICATION
	This is a broadening type reissue containing broadened reissue claims.  The Examiner notes that Applicant's intent to broaden was indicated in 448 Parent Application (see broadened claim 29 filed June 17, 2011).  Additionally, the 448 Parent Application was filed within two years of the date of issue of the 974 Patent.  Accordingly, a broadened claim can be presented in this continuation reissue application after the two year period. See In re Staats, 671 F.3d 1350, 101 USPQ2d 1930 (Fed. Cir. 2012).

VII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A. Lexicographic Definitions
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner below, the Examiner finds that he is unable to locate any lexicographic definitions (either express or implied) with reasonable clarity, deliberateness, and precision.  Because the Examiner is unable to locate any lexicographic definitions with reasonable clarity, deliberateness, and precision, the Examiner concludes that Applicant is not their own lexicographer.  See MPEP § 2111.01 IV A.

B. 35 U.S.C. § 112 6th Paragraph
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.

1.	Functional Phrase #1:

Functional Phrase #1 is:
a user equipment configured to at least generate a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment, and transmit the session initiation protocol registration message to at least register, with an Internet Protocol multimedia service network, at least one of the plurality of user identities, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; 
a second message header field used to define a second user identity of the user; and 
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user ….

 (“Functional Phrase #1” or “FP#1”) as recited in e.g. claim 64.

i. 3 Prong Analysis:  Invocation Prong (A)

In accordance with Invocation Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a computer hardware processor configured to execute instructions [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “computer hardware processor,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
First, within the claimed “user equipment” phrase, (and construing the claim according to the required precepts of English grammar), ‘equipment’ is a noun while ‘user is an adjective modifying ‘equipment’.’  Moreover and based upon a review of the entire FP#1, the only structural noun1 in the entire FP#1 is ‘equipment.’  In other words, although there may be other nouns within the phrase (e.g. “network” and “message” in line 4 of FP#1), these other nouns within FP#1 are not positively recited but are used, in some manner, within the functional language to describe the structural characteristics of the claimed ‘equipment.’
Second, the Examiner has reviewed the original specification and drawings as set forth in the 767 Application, general and subject matter specific dictionaries (e.g. IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000), and the prior art now of record to determine if  a “user equipment configured to execute instructions [and perform the claimed functions]” as set forth in FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that the claimed “a computer hardware processor configured to execute instructions [and perform the claimed functions],” denotes a particular structure.
Third and based upon the review as set forth in the paragraph immediately above and to a person of ordinary skill in this particular art, the Examiner finds that an ordinary, off-the-shelf  “computer hardware processor” is structure.  However based upon a review of the entire passage of FP#1, the claimed “user equipment” as set forth in FP#1 has a particular configuration (i.e. it is “configured to generate [and perform the claimed functions]”). Fourth, the Examiner finds that “[t]he present invention relates to a method, terminal device and system for registering a user in a communications network, especially in a 3GPP (third generation partnership project) Internet Protocol (IP) Multimedia subsystem (IMS).” Original specification, p 1 ¶1.  Regarding the structure al implementation of the claimed invention, the specification states: 
Regarding structural implementation thereof, the terminal device or user equipment used for registering the user in the communication network comprises a memory, e.g. the USIM, SIM or any other memory, for storing the identity information of the user, which defines an identity and at least one other identity of the user.  [Emphasis added]

	Original Specification, p 5 ¶ 1.

Because the hardware components of a terminal device are old and well known to a person of ordinary skill in this particular art (see e.g. White’s How Computer’s Work), because Applicant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#1 as set forth in “3 Prong Analysis:  Invocation Prong (B)” below), and because there is little if any discussion in the 974 Patent that describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Applicant’s invention is not only a computer implemented invention, but primarily a software implemented invention.

In light of the above, the Examiner concludes that the only structural noun within the entire FP#1 is ‘equipment.’  Additionally, the Examiner also concludes that to a person of ordinary skill in this particular art, the claimed “equipment” within the phase “user equipment configured to at least generate a session initiation protocol registration message [and perform the claimed functions]” is not an ordinary microprocessor or a general purpose computer but a particular processor requiring special programming since the claimed functionalities that is not coextensive with a microprocessor or general purpose computer.  In other words, since the claimed functionalities as set forth in FP#1 clearly cannot be performed by an ordinary microprocessor or a general purpose computer, the claimed “processor” requires special programming.
In summary, because claimed “user equipment” within the phase “user equipment configured to at least generate a session initiation protocol registration message [and perform the remaining claimed functions]” is a particular terminal device having with a particular processor requiring special programming, “user equipment” is also a generic placeholder for that programming.  Because “user equipment” is a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).

ii. 3 Prong Analysis:  Invocation Prong (B)
In accordance with the MPEP, Invocation Prong (B) requires:
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Invocation Prong (B).

After a review of Functional Phrase #1, the Examiner concludes that the function is: 

… configured to at least generate a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment, and transmit the session initiation protocol registration message to at least register, with an Internet Protocol multimedia service network, at least one of the plurality of user identities, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; 
a second message header field used to define a second user identity of the user; and 
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; 

 	(“Function of Phrase #1” or “Function of FP#1”) as recited in e.g. claim 64.

iii. 3 Prong Analysis:  Invocation Prong (C)
In accordance with the MPEP , Invocation Prong (C) requires: “(C) the term ‘means’ or ‘step’ or the generic placeholder is not modified by sufficient structure [or ...] material ... for performing the claimed function.”  MPEP § 2181 I. — Invocation Prong (C).
Based upon a review of FP#1, the Examiner finds that FP#1does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.  Other than the “user equipment,” FP#1 cites various ‘configurations’ of the “user equipment” and does not recite any other structural components.
Because FP#1does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets Invocation Prong (C).
Because Functional Phrase #1 meets the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #1
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003). Furthermore, if the claimed phase is meant by Applicant to encompass software, “[i]t is well-established that the corresponding structure for a function performed by a software algorithm is the algorithm itself.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 621, 114 USPQ2d 1711, 1714 (Fed. Cir. 2015).  In other words, “[i]f special programming is required for a general-purpose computer to perform the corresponding claimed function, then the default rule requiring disclosure of an algorithm applies.” Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365, 102 USPQ2d 1122, 1125 (Fed. Cir. 2012).
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure (i.e. algorithm) for FP#1 cannot be reasonably determined.  Although a basic algorithm is shown in figure 4 of the 974 Patent, this algorithm does not show how the user equipment “generate[s] a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment” as required. In other words, the specification does not provide an algorithm to perform the entire claimed function.
Because the corresponding structure for FP#1 cannot be reasonably determined, a 35 U.S.C. § 112 2nd paragraph (“§ 112 ¶ 2”) rejection is set forth below.


2.	Functional Phrase #2:

Functional Phrase #2 is:

a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 	(“Functional Phrase #2” or “FP#2”) as recited in e.g. claim 64.

i. 3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “user equipment” denotes structure or is a generic placeholder for “means.”
The Examiner has reviewed the original specification and drawings as set forth in the 974 Patent in order to determine if, to one of ordinary skill in this particular art, that “a call state control function of the Internet Protocol multimedia service network” has established meaning for structure.  However after this review, the Examiner cannot locate or determine sufficient structure for “a call state control function of the Internet Protocol multimedia service network.”  At best, “a call state control function of the Internet Protocol multimedia service network” is shown in Figure 4 as “S-CSCF” is essentially a black box.
Additionally, the Examiner has reviewed both general and art specific dictionaries and the prior art of record to determine if, to one of ordinary skill in this particular art, a “a call state control function of the Internet Protocol multimedia service network” has achieved or denotes a specific structural meaning.  Based upon a review of relevant dictionaries and the prior art now of record, the Examiner finds that there is little if any, evidence to support a finding that a “a call state control function of the Internet Protocol multimedia service network” has particular structural meaning known to a person of ordinary skill in this particular art.
While “call state control functions” are known in the art (e.g. See Foti), such functions cannot perform the entire claimed function since a “call state control functions” can register a single entity, they cannot register multiple entities (as claimed) without special programming.
In light of the above, the Examiner concludes that the term “a call state control function of the Internet Protocol multimedia service network” is a generic placeholder having insufficient structure associated therewith.  Because “a call state control function of the Internet Protocol multimedia service network” is merely a generic placeholder having insufficient structural meaning, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (A).


ii. 3 Prong Analysis:  Invocation Prong (B)
After a review of Functional Phrase #1, the Examiner concludes that the function is: 

… configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 	(“Function of Phrase #2” or “Function of FP#2”) as recited in e.g. claim 64.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#2, ordinary principles of claim construction govern interpretation of the claim language used to describe the Function of FP#2.

iii. 3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #2, the Examiner finds that Functional Phrase #2 does not contain sufficient structure for performing the entire Function of FP#2.  In fact, the Examiner finds that Functional Phrase #2 recites very little structure (if any) for performing the Function of FP#2.  Based upon a review of the original disclosure and all of Applicants remarks, the Examiner finds that a “call state control function” is some type of software implemented function.
Because Functional Phrase #2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #2 meets Invocation Prong (C).
Because Functional Phrase #2 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #2 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #2
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#2 cannot be reasonable determined.  Because the corresponding structure for FP#2 cannot be reasonable determined, a § 112 ¶ 2 rejection is set forth below.


3.	Functional Phrase #3:

… at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising:

generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising:

a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

 	(“Functional Phrase #3” or “FP#3”) as recited in e.g. claim 66.

i. 3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #3 does not use the term “means.”  Therefore the issue arising under Prong (A) then becomes whether or not the claimed “instructions … result[] in” is a generic placeholder for “means.”
The Examiner has reviewed the original specification and drawings as set forth in the Base Patent in order to determine if, to one of ordinary skill in this particular art, that “instructions … result[] in” has established meaning for structure.  However after this review, the Examiner cannot locate or determine sufficient structure for “instructions … result[] in.”  At best, “instructions … result[] in” encompasses all instructions, ways, and methods for perform the Function of FP#3 since the express words in FP#3 itself describes the “result.”  Describing in a claim a result goes to “what” is being done and not “how” the result is accomplished.
Additionally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, a “instructions … result[] in” denotes a specific structural meaning.  Based upon a review of the prior art now of record, the Examiner finds that there is little, if any, evidence to support a finding that a “instructions … result[] in” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that the term “instructions … result[] in” is a generic placeholder having insufficient structure associated therewith.  Because “instructions … result[] in” is merely a generic placeholder having insufficient structural meaning, the Examiner concludes that Functional Phrase #3 meets Invocation Prong (A).

ii. 3 Prong Analysis:  Invocation Prong (B)

After a review of Functional Phrase #3, the Examiner concludes that Functional Phrase #3 contains two functions: “generating …” and “transmitting ….”  The complete function is: 

generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising:

a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

 	(“Function of Phrase #3” or “Function of FP#3”) as recited in e.g. claim 66.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#3, ordinary principles of claim construction govern interpretation of the claim language used to describe the Function of FP#3.

iii. 3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #3, the Examiner finds that Functional Phrase #3 does not contain sufficient structure for performing the entire Function of FP#3.  In fact, the Examiner finds that Functional Phrase #3 recites very little structure (if any) for performing the Function of FP#3.  Based upon a review of the original disclosure and all of Applicants remarks, the Examiner finds that a “a session initiation protocol registration message” is some type of software implemented construct.

iv. Corresponding Structure for Functional Phrase #3
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#3 cannot be reasonably determined.  Because the corresponding structure for FP#3 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.



4.	Functional Phrase #4:

means for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of a user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities; and

 	(“Functional Phrase #4” or “FP#4”) as recited in e.g. claim 74.

i. 3 Prong Analysis:  Invocation Prong (A)
Based upon the claim language itself, the Examiner finds that Functional Phrase #4 recites “means.”  Therefore there is a presumption that Functional Phrase #4 invokes § 112 ¶ 6. See Williamson v. Citrix Online, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)(noting that “use of the word ‘means’ creates a presumption that 112 ¶ 6 applies.”) (citations and quotations omitted).  Because of the lack of evidence in this proceeding to rebut this presumption, the Examiner concludes that Functional Phrase #4 meets Invocation Prong (A).

ii. 3 Prong Analysis:  Invocation Prong (B)

After a careful review of Functional Phrase #4, the Examiner concludes that the function is: 
… for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of a user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities; and

 	(“Function of Phrase #4” or “Function of FP#4”) as recited in e.g. claim 74.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#4, ordinary principles of claim construction govern interpretation of the claim language used to describe the Function of FP#4.

Because Functional Phrase #4 includes the Function of FP#4, the Examiner concludes that, Functional Phrase #4 meets Invocation Prong (B).

iii. 3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #3, the Examiner finds that Functional Phrase #3 does not contain sufficient structure for performing the entire Function of FP#3.  In fact, the Examiner finds that Functional Phrase #3 recites very little structure (if any) for performing the Function of FP#3.  Based upon a review of the original disclosure and all of Applicants remarks, the Examiner finds that a “a session initiation protocol registration message” is some type of software implemented construct.

iv. Corresponding Structure for Functional Phrase #4
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#4 cannot be reasonably determined.  Because the corresponding structure for FP#4 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.


5.	Functional Phrase #5:

Functional Phrase #5 is:
means for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 	(“Functional Phrase #5” or “FP#5”) as recited in e.g. claim 74.

i. 3 Prong Analysis:  Invocation Prong (A)
Based upon the claim language itself, the Examiner finds that Functional Phrase #5 recites “means.”  Therefore there is a presumption that Functional Phrase #5 invokes § 112 ¶ 6.  See Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111.  Because of the lack of evidence to rebut this presumption, the Examiner concludes that Functional Phrase #5 meets Invocation Prong (A).

ii. 3 Prong Analysis:  Invocation Prong (B)
After a careful review of Functional Phrase #5, the Examiner concludes that the function is: 
for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 	(“Function of Phrase #5” or “Function of FP#5”) as recited in e.g. claim 74.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#5, ordinary principles of claim construction govern interpretation of the claim language used to describe the Function of FP#5.

Because Functional Phrase #5 includes the Function of FP#5, the Examiner concludes that, Functional Phrase #5 meets Invocation Prong (B).

iii. 3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #5, the Examiner finds that Functional Phrase #5 does not contain sufficient structure for performing the entire Function of FP#5.  In fact, the Examiner finds that Functional Phrase #5 recites very little structure (if any) for performing the Function of FP#5.
Because Functional Phrase #5 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #5 meets Invocation Prong (C).
Because Functional Phrase #5 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #5 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #5
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#5 cannot be reasonably determined.  Because the corresponding structure for FP#5 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.


6.	Functional Phrase #6:

Functional Phrase #6 is:
at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising:

receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of the user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user;
 a second message field header used to define a second user identity of the user; and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

in response to receiving the session initiation protocol registration message, registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 	(“Functional Phrase #6” or “FP#6”) as recited in e.g. claim 75.

i. 3 Prong Analysis:  Invocation Prong (A)
Based upon the claim language itself, the Examiner finds that Functional Phrase #6 recites “means.”  Therefore there is a presumption that Functional Phrase #6 invokes § 112 ¶ 6.  See Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111.  Because of the lack of evidence to rebut this presumption, the Examiner concludes that Functional Phrase #6 meets Invocation Prong (A).

ii. 3 Prong Analysis:  Invocation Prong (B)
After a careful review of Functional Phrase #6, the Examiner concludes that the function is: 
for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.

 	(“Function of Phrase #6” or “Function of FP#6”) as recited in e.g. claim 75.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#6, ordinary principles of claim construction govern interpretation of the claim language used to describe the Function of FP#6.
Because Functional Phrase #6 includes the Function of FP#6, the Examiner concludes that, Functional Phrase #6 meets Invocation Prong (B).

iii. 3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #5, the Examiner finds that Functional Phrase #6 does not contain sufficient structure for performing the entire Function of FP#6.  In fact, the Examiner finds that Functional Phrase #6 recites very little structure (if any) for performing the Function of FP#6.
Because Functional Phrase #6 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #6 meets Invocation Prong (C).
Because Functional Phrase #6 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #6 invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #6
Based upon a review of the 974 Patent itself, the Examiner concludes that the corresponding structure for FP#6 cannot be reasonably determined.  Because the corresponding structure for FP#6 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.


7.	Functional Phrase #7:

Functional Phrase #7 is:
… a user equipment, a session initiation protocol registration message …
the session initiation protocol registration message comprising: 
a first message header field used to define a first user identity of the user;
a second message header field used to define a second user identity of the user;
and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user …. 

 	(“Functional Phrase #7” or “FP#7”) as recited in e.g. claim 38.

i. 3 Prong Analysis:  Invocation Prong (A)
As an initial matter, the Examiner finds that Functional Phrase #7 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “user equipment” denotes structure or is a generic placeholder for “means.”
First, under the broadest reasonable interpretation standard phrase and construing the claim according to the required precepts of English grammar2, the Examiner finds that the 974 Patent describes the “user equipment” as a “user’s terminal.” See 974 Patent C5:L6 which states in part, “The user equipment, i.e. the user's terminal, sends …”
Second, the Examiner has reviewed the original specification and drawings as set forth in the 974 Patent, general and subject matter specific dictionaries (e.g. IEEE 100, the Authoritative Dictionary of IEEE Standards Terms, Seventh Edition, 2000), and the prior art now of record to determine if  “user equipment”  generating … a session initiation protocol registration message [with the three headers]” as set forth in FP#7 provides a description sufficient to inform one of ordinary skill in this particular art that the claimed “user equipment”  generating … a session initiation protocol registration message [with the three headers]” denotes a particular structure.
Third and based upon the review as set forth in the paragraph immediately above and to a person of ordinary skill in this particular art, the Examiner finds that an ordinary, off-the-shelf  ‘user’s terminal’ is structure.  However based upon a review of the entire passage of FP#7, the claimed “user equipment” as set forth in FP#7 has a particular configuration.
Appellant is reminded that “as originally described in Katz, ‘special programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer.” EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015).
Fourth, the Examiner finds that “[t]he present invention relates to a method, terminal device and system for registering a user in a communication network ….” 974 Patent, C1:L8-10.  Because the hardware components of a ‘user’s terminal’ are old and well known to a person of ordinary skill in this particular art (see e.g. White’s “How Computers Work” at pages 12-13 describing the hardware necessary for a user’s terminal; because Appellant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#7 as set forth in “3 Prong Analysis:  Invocation Prong (B)” below), and because there is little if any discussion in the 974 Patent that describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Appellant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the claimed “user equipment” within the “user equipment”  generating … a session initiation protocol registration message [with the three headers]” as set forth in FP#7” is not an ordinary microprocessor or a general purpose computer within the ‘user’s terminal’ but a particular processor requiring special programming since the claimed ‘user equipment’ has to ‘generate’ a specific “session initiation protocol registration message” with specific headers (i.e. the first, second, and third headers)..  In other words, the claimed functionalities (within the “generating step” are not coextensive with a microprocessor or general purpose computer since these functionalities clearly cannot be performed by an ordinary microprocessor or a general purpose computer without special programming.
In summary, because claimed “user equipment” within the phrase “user equipment”  generating … a session initiation protocol registration message [with the three headers]” as set forth in FP#7” must include a particular processor requiring special programming, the phrase is also a generic placeholder for that programming.  Because “user equipment” is a generic placeholder, the Examiner concludes that Functional Phrase #7 meets invocation Prong (A).

ii. 3 Prong Analysis:  Invocation Prong (B)
After a careful review of Functional Phrase #7, the Examiner concludes that the function is: 
… generating …. a session initiation protocol registration message … the session initiation protocol registration message comprising: 
a first message header field used to define a first user identity of the user;
a second message header field used to define a second user identity of the user;
and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user ….

 	(“Function of Phrase #7” or “Function of FP#7”) as recited in e.g. claim 38.
Additionally, the Examiner finds that because nothing in the written description of the 974 Patent contradicts the plain language as set forth in the Function of FP#7, ordinary principles of claim construction govern interpretation of the claim language used to describe the Function of FP#7.
Because Functional Phrase #7 includes the Function of FP#7, the Examiner concludes that, Functional Phrase #7 meets Invocation Prong (B).

iii. 3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #7, the Examiner finds that Functional Phrase #7 does not contain sufficient structure for performing the entire Function of FP#7.  In fact, the Examiner finds that Functional Phrase #7 recites very little structure (if any) for performing the Function of FP#7.
Because Functional Phrase #7 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #7 meets Invocation Prong (C).
Because Functional Phrase #7 meets the 3 Prong Analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase #7 invokes § 112 ¶ 6.
The Examiner notes according to the 974 Patent, a “user equipment” could be a “user’s terminal.” 
However it is the Examiner’s position that it is improper to use the corresponding structure (i.e. the user equipment) to determine if a phrase invokes § 112 ¶ 6.

iv. Corresponding Structure for Functional Phrase #7
Based upon a review of the 974 Patent, the Examiner concludes that the corresponding structure should be the ‘user equipment plus the algorithm.’ However the algorithm for FP#7 cannot be reasonably determined.  Because the corresponding structure (algorithm) for FP#7 cannot be reasonably determined, a § 112 ¶ 2 rejection is set forth below.

C.	'Sources' for the Broadest Reasonable Interpretation (“BRI”) Standard
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.    In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:

1.	Computer:

“Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output ….” (Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994). 3

2.	Processor

“n. See central processing unit, microprocessor.”  Computer Dictionary, 5th Edition, Microsoft Press, Redmond, WA, 2002.  Central Processing Unit “n. See CPU.”  Id.  CPU “n. Acronym for central processing unit. The computational and control unit of a computer. The CPU is the device that interprets and executes instructions. Mainframes and early minicomputers contained circuit boards full of integrated circuits that implemented the CPU. Single-chip central processing units, called microprocessors, made possible personal computers and workstations.” Id.

3.	Configuration

“(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

4.	Instruction 

“(4) a statement or expression consisting of an operations and its operands (if any) , which can be interpreted by a computer in order to perform some function or operation.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

D.	Claim Types – Process or Product
1.	Process Claims

Based upon a review of the Examined Claims themselves, the Examiner concludes that claims 38-63 are considered process or method claims.4


2.	Product Claims

	i.	Ordinary Product Claims
Based upon a review of the Examined Claims themselves, the Examiner concludes that claims 64-75 are considered product claims.5
Applicant is reminded that the patentability of product (or apparatus) claims depends upon claimed structure. “For apparatus [or product] claims, such as those in the [patent at issue], generally patentability depends on the claimed structure, not on the use or purpose of that structure [citations and quotations omitted].” Marrin v. Griffin, 599 F3d 1290, 1294, 94 USPQ2d 1140, 1142 (Fed. Cir. 2010).

i.	Product-by-Process Claims
The Examiner notes that “the PTO and the CCPA acknowledged product-by-process claims as an exception to the general rule requiring claims to define products in terms of structural characteristics.” Atlantic Thermoplastics Co. v. Faytex Corp., 970 F.2d 834, 845, 23 USPQ2d 1481, 1490 (Fed. Cir. 1992) (hereinafter “Atlantic Thermoplastics v. Faytex I”). Furthermore, the Federal Circuit “acknowledges that it has in effect recognized . . . product-by-process claims as exceptional.” Atlantic Thermoplastics v. Faytex I, 970 F.2d at 847, 23 USPQ2d at 1491.
Because of this exceptional status, the Examiner has carefully reviewed the current Examined Claims and it is the Examiner’s position that the current Examined Claims do not contain any product-by-process limitations whether in a conventional format or otherwise.  Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).

E.	Claimed Phases that Do Not Invoke § 112 ¶ 6 Will be Interpreted under the BRI Standard
Should Applicant amend the claims or successfully argue that one or more of Functional Phrases #1 - #6, do not invoke § 112 ¶ 6, the Examiner will interpret such claimed phrase using the broadest reasonable interpretation standard.
Should Applicant amend the claims or successfully argue that one or more of Functional Phrases #1 - #6, do not invoke § 112 ¶ 6, the Examiner will interpret such claimed phrase using the broadest reasonable interpretation standard.
For example, when interpreting the claimed ‘configurations’ for prior art purposes, such configurations will be interpreted as hardware only configurations in accordance with the Authoritative Dictionary of IEEE Standards Terms.  See e.g. claim 64 which recites:
“a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity.”

Claim 64.

VIII. OBJECTIONS TO THE SPECIFICATION
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Newly added claims 66 and 75 utilize the following new terminology, “at least one data processor” that does not have antecedent basis in the specification.


IX. OBJECTIONS TO THE CLAIMS
A. Non-Compliance With 37 C.F.R. § 1.173 Because of Insufficient Explanation of Support

Claims 38 and 66 (as set forth in the 02 Aug 2019 Claim Amendments) are objected to for failure to comply with 37 C.F.R. § 1.173 (c).
Additionally the amendment to the claims fails to comply with 37 C.F.R. § 1.173 (c) which states: 
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. (emphasis added)

Regarding claims 38 and 66, Applicant points to the specification to show support for the newly added limitations “user equipment” and “call state control function” (May 2018 Response, see remarks, p. 15).  However, an explanation of support is not provided for all of the newly added limitations in the context of the claim. Claims 38 and 66 recite:
transmitting, to a call state control function [sic] the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity 

The Specification does not support “transmitting, to a call state control function the Internet Protocol multimedia service network”. It appears that the limitation presumably is intended to recite “transmitting, to a call state control function of the Internet Protocol multimedia service network,…”  Appropriate correction and corresponding explanation of support is required. 
Regarding independent claims 38, 60, 64, 66, 74, and 75 an explanation of support for the broadening limitation “and/or” has not been provided.  
 	Regarding claim 60, no explanation of support is provided for newly added limitation “registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity…
	Regarding claim 74, there is no explanation of support is provided for the newly added limitation “means for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity…
Regarding claim 76, it is noted that the May 2018 Response (See remarks, page 13) indicate that claim 76 is cancelled.  However, it is noted that the claim listing filed therewith and subsequent claim listings do not show claim 76 as (cancelled) as the other cancelled claims have been shown, such as (cancelled) claims 1-37.  Applicant should consider listing claim 76 as (cancelled) in the claim listing for sake of consistency and completeness. 

X. OBJECTIONS TO THE DRAWINGS
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims.  The claims are replete with these errors. No new matter is allowed:
A. “a first message header field …” as recited in claims 38 and 64.

B. “a second message header field …” as recited in claims 38 and 64.

C. “transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity” as recited in claim 38.

D.  “in response to receiving the session initiation protocol registration message, registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing in a subscriber database, the first user identity, the second user identity, and/or the third user identity” as recited in claim 60.

E. The “a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity” as recited in claim 64.

F. The instructions that result in “transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity” as recited in claim 66.

G. The “means for receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of a user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities” 

as recited in claim 74.

H. The “means for registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber database, the first user identity, the second user identity, and/or the third user identity” as recited in claim 74.

I. The instructions that result in 
“receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user, the session initiation protocol registration message defining a plurality of user identities of the user, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user;
a second message field header used to define a second user identity of the user; and
a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user”
 
as recited in claim 75.

J. Summary of the Drawing Objections
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that Applicant has chosen not to respond to the Objections to the Drawings as noted in the 2021 Non-Final Office Action. 


XI. CLAIM REJECTIONS - 35 U.S.C. § 112 1ST PARAGRAPH
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-75 are rejected under 35 U.S.C. § 112 1st paragraph (“§ 112 ¶ 1”), as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

A. New Matter Rejections
1.  Claims 38 and 66: “Transmitting To a Call State Control Function …”

Regarding independent claims 38 and 66, the specification does not support “transmitting to a call state control function the Internet Protocol multimedia service network”. It appears that the limitation presumably is intended to recite “transmitting, to a call state control function of the Internet Protocol multimedia service network…”  Appropriate correction and corresponding explanation of support is required.




2. “and/or” in e.g. Claim 38

 	Regarding independent claims 38, 60, 64, 66, 74, and 75, the claims recite newly added broadening limitation “and/or”.  However, the limitation is not present in the original disclosure.
The dependent claims are rejected under § 112 ¶ 1 for inheriting the deficiencies of their respective parental claims.


XII. CLAIM REJECTIONS - 35 U.S.C. § 112 2ND PARAGRAPH
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-75 are rejected under 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph (“§ 112 ¶ 2”), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

A. Claimed Phrases that Invoke § 112 ¶ 6:
	As noted above, independent claims 38, 60, 64, 66, 74, and 75 and their respective Functional Phrases #1 - #7 invoke § 112 ¶ 6.  However, a review of the specification reveals that Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification.  Because Applicant has failed to clearly link or associate the claimed function to some corresponding structure in the specification, independent claims 38, 60, 64, 66, 74, and 75 and their respective dependent claims are indefinite.

B. Alternative Rejection: Assumes “User Equipment” is Read Into the Claim
As noted above, regarding independent claims 64 and 74 it is the Examiner’s principle position that Applicant is not their own lexicographer.  However, if Applicant somehow successfully reads their interpretation of “user equipment” into the claim via either lexicographically, § 112 ¶ 6, or other claim interpretation tool, Applicant’s interpretation itself is indefinite.
As noted above, regarding independent claims 64 and 74 it is the Examiner’s principle position that Applicant is not their own lexicographer.  However, if Applicant somehow successfully reads their interpretation of “user equipment” into the claim via either lexicographically, § 112 ¶ 6, or other claim interpretation tool, Applicant’s interpretation itself is indefinite.
In particular, Applicant argues that:
the U.S. Department of Defense’s longstanding definition of a user equipment as including “an antenna, a preamplifier, a receiver, a data processor, a control/di splay unit, and the required software to control the hardware. [Emphasis added, footnotes omitted.]”

2019 Appeal Brief, p 15.

Applicant’s interpretation quoted above is indefinite because the structure (i.e. algorithm) for the software in the “required software to control the hardware” is unknown.  Simply reciting ‘software’ without providing some detail about the means to accomplish the function is not enough.
Because the algorithm for the “required software” in Applicant’s interpretation is not disclosed and therefore unknown, the claim is indefinite.


XIII. CLAIM REJECTIONS - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 (“§ 102 (b)”) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

A. Claims 64-75 are Anticipated by White
Claims 64-75, as best understood by the Examiner, are alternatively rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by White’s “How Computer’s Work,” and Appellant’s Admissions.  This is alternative grounds of rejection that assumes:
(a)	the claimed phrases in Claim 64-75 do not invoke § 112 ¶ 6; and
(b) 	the factual statements made by Appellant throughout the prosecution history (and especially in the appeal briefs (“Applicant’s Admissions” or “AA”) response are true and accurate. (See Appendix XIX below).
Under this alternative grounds of rejection, the Examiner is applying the broadest reasonable interpretation standard.

1. Functional Limitations

For purposes of this this Office action, the Examiner will refer to these functional phrases that do not invoke § 112 ¶ 6 (in this alternative claim interpretation) as “traditional functional language” as described in In re Schreiber, 128F.3d 1473, 44 USPQ2d 1429 (Fed. Cir.1997).
Like Schreiber, the all the structure limitations in claim 64 are found in White.
Also like Schreiber, Applicant attempts to use traditional functional language distinguish their claims from the prior art White. While an applicant is free to recite features of an apparatus either structurally or functionally, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As noted by Schreiber: 
A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 58 C.C.P.A. 1027, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCP A 1971) (“[T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”). Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in Swinehart, 
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. 

Schreiber, 128F.3d at 1478 (other citations omitted).
Unlike Schreiber however, instead of trying to determine if the “functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art,” id., the Examiner can instead rely on Applicant’s express admissions to establish that the prior art structure can inherently perform the claimed functions.


2. Reliance Upon Applicants Admissions

By rule, the Examiner may rely upon Appellant’s admissions. See 37 C.F.R. § 1.104 (c)(3) noting that “[i]n rejecting claims the examiner may rely upon admissions by the applicant, …, as to any matter affecting patentability .... [Emphasis added.]”
Although Applicant’s admissions were related to the applicability of § 112 ¶ 6, 37 C.F.R. § 1.104 (c)(3) expressly authorizes the Examiner to rely on Applicant’s admissions for matters relating to anticipation and/or obviousness since it is axiomatic that anticipation and obviousness matters are clearly matters that “affect[] patentability.” Id.
To be especially clear, the Examiner will reply upon Applicant’s admissions in certain prior art rejections set forth below.
A partial list of the Applicant’s statements in which the Examiner is relying is found in Office action in § XIV. “Appendix 2: Applicant’s Admissions” in Table 4 in this Office action.


3. Claims 64 & 65: Anticipated by White

This rejection assumes Applicant has successfully argued that FP#1 and FP#2 do not invoke § 112 ¶ 6.6
Additionally, Applicant states:
[C]laims 38-75 do not claim any function that cannot be achieved by a user equipment or a general purpose computer having “at least one data processor” and “at least one memory storing instructions.”

Feb 2022 Remarks, p 18.

Thus, according to Applicant, all functional limitations as claims 38-75 can be achieved by a general purpose computer with instructions. Thus, a general purpose computer with instructions would anticipate all claimed functions within claims 38-75. What then remains in the claims is just the expressly recited structure.  With this in mind:
For the expressly recited structure, White discloses: a user equipment (terminal shown on pages 12-13); a multimedia service (“Part 6: Multimedia” p 280 – 320 in White) and a network (the Internet, “Part 7: How the Internet Works”, pp 324-368 in White). Additionally, the Examiner finds that the only structural limitation in claim 64 is the claimed “user equipment” which Appellant has expressly admitted is “a user’s terminal” or just a “device allowing user access to network services.”7 See AA8 in Table 4 in the Appendix. White’s device (terminal shown on pages 12-13) allows a user access to network services (i.e. internet).
For the traditional functional limitations, White discloses a general purpose computer (terminal shown on pages 12-13) having at least one data processor (“microprocessor” p 12) and at least one memory (RAM, see chapter 11, p 116 et seq.) storing instructions (Windows operating system, see Chapter 7, “How Windows Works” p 64 et seq.).
With respect to claim 64 in particular, Applicant has also expressly stated that user equipment imparts sufficient hardware and software for performing the functions set forth in claim 64. See Applicant’s Admission 12 (AA12 in Table 4 below) states: “Instead, the Examiner's dubious claim further highlights the fact that the term ‘user equipment’ imparts sufficient hardware and software for performing the functions set forth in claim 64.” [Emphasis added.]”8
In other words, Applicant has expressly admitted that the disclosed “user’s terminal” in White “imparts sufficient hardware and software for performing the functions set forth in claim 64.”  Id.
Because the Examiner has addressed both (1) the expressly claimed structure, and (2) the claimed functional laminations, claim 64 is anticipated by White.
Because claim 65 does not add an additionally structure (claim 65 adds additional functional limitations) and because Applicant has already admitted that a general purpose computer having at least one data processor and at least one memory storing instructions would anticipate the claimed functionalities, claim 65 is rejected for the same reasons claim 64 is rejected.

4. Claims 66-73: Anticipated by White

This rejection assumes Applicant has successfully argued that FP#3 does not invoke § 112 ¶ 6.9
The Examiner notes that the rationales relating to the functional language noted above with respect to claims 64 and 65 also apply to the functional language set forth in claims 66-73 because Applicant expressly states:
 [C]laims 38-75 do not claim any function that cannot be achieved by a user equipment or a general purpose computer having “at least one data processor” and “at least one memory storing instructions.”

Feb 2022 Remarks, p 18.

For the expressly recited structure, White discloses: at least one data processor (“microprocessor” p 12); and at least one memory (RAM, see chapter 11, p 116 et seq.) storing instructions (Windows operating system, see Chapter 7, “How Windows Works” p 64 et seq.).
For the traditional functional limitations, White discloses: a general purpose computer having “at least one data processor” (“microprocessor” p 12) and “at least one memory” (RAM, see chapter 11, p 116 et seq.)storing instructions.”
Because claim 67-73 does not add an additionally structure (the claims adds additional functional limitations) and because Applicant has already admitted that a general purpose computer (terminal shown on pages 12-13) having at least one data processor and at least one memory storing instructions would anticipate the claimed functionalities, claim 67-73 are rejected for the same reasons claim 66 is rejected.
Because the Examiner has addressed both (1) the expressly claimed structure, and (2) the claimed functional laminations, claims 66-73 are anticipated by White.


5. Claim 74: Anticipated by White

This rejection assumes Applicant has successfully argued that FP#4 and FP#5 do not invoke § 112 ¶ 6.10
For the expressly recited structure, White discloses: a means for receiving (“microprocessor” p 12); and a means for registering (RAM, see chapter 11, p 116 et seq.).
For the traditional functional limitations, White discloses: a general purpose computer having “at least one data processor” (“microprocessor” p 12) and “at least one memory” (RAM, see chapter 11, p 116 et seq.)storing instructions.”

6. Claims 75: Anticipated by White

This rejection assumes Applicant has successfully argued that FP#3 does not invoke § 112 ¶ 6.11
The Examiner notes that the rationales relating to the functional language noted above with respect to claims 64 and 65 also apply to the functional language set forth in claim 75 because Applicant expressly states:
 [C]laims 38-75 do not claim any function that cannot be achieved by a user equipment or a general purpose computer having “at least one data processor” and “at least one memory storing instructions.”

Feb 2022 Remarks, p 18.

For the expressly recited structure, White discloses: at least one data processor (“microprocessor” p 12); and at least one memory (RAM, see chapter 11, p 116 et seq.) storing instructions (Windows operating system, see Chapter 7, “How Windows Works” p 64 et seq.).
For the traditional functional limitations, White discloses: a general purpose computer having “at least one data processor” (“microprocessor” p 12) and “at least one memory” (RAM, see chapter 11, p 116 et seq.)storing instructions.”
Because the Examiner has addressed both (1) the expressly claimed structure, and (2) the claimed functional laminations, claim 75 is anticipated by White.


XIV. CLAIM REJECTIONS - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A. Claims 64-75 are Obvious over White in View of Applicant’s Admissions & Foti
Claim 64-75, as best understood by the Examiner, are alternatively rejected under § 103(a) as being unpatentable over White, Appellant’s Admissions (AA), and Foti et al. US 6,546,247 (“Foti”). This is an alternative rejection.
(It is the Examiner principle position that the FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 invoke § 112 ¶ 6 and are indefinite under § 112 ¶ 2.)
In other words, the Examiner’s alternative position as set forth in these obviousness rejections assume that the FP#1, FP#2, FP#3, FP#4, FP#5, FP#6, and FP#7 do not invoke § 112 ¶ 6 but are instead interpreted using the broadest reasonable interpretation standard.

It is the Examiner’s initial position that claims 64-75 are anticipated by White (see § 102 rejection above) because Appellant’s Admissions are replied upon to show the inherent characteristics of a call state control function.
However if a reviewing body finds that these claimed functional limitations of a call state control function are not inherent in a general purpose computer in White or one cannot rely upon Appellant’s Admissions, Foti further teaches that the claimed functionalities of a call state control function.
For instance, Foti teaches a telecommunication network that utilizes Call State Control Functions (CSCF) to perform the function of registration and session control for mobile stations (MS) making real-time calls in a telecommunications network. (See Foti, Col. 4: 27-37). 
Therefore if not inherent, it would be obvious to a person having ordinary skill in the art at the time the invention was made to modify White, in light Foti and Applicant admissions by providing a call state control function as taught by Foti (See Applicant admissions that user equipment and (CSCF) provide sufficient structure for performing the claimed functions, See AA5-7 and AA9-10)
A person of ordinary skill in the art would be motivated to make this substitution since it would have provided a known standardized architecture (CSCF) of a 3G IP multimedia subsystem (IMS) for providing the functions of registering and controlling communication, in order to provide IP multimedia services.
In claim 13, Applicant has admitted that any user equipment imparts structure capable of functions such as ‘generat[ing] a session initiation protocol registration message’ as well as structure capable of ‘transmit[ting] the session initiation protocol registration message.’” as set forth in claim 13.  See AA13 in Appendix § XIX:
Accordingly, to a person having ordinary skill in the art, the term ‘user equipment’ imparts structure capable of functions such as ‘generat[ing] a session initiation protocol registration message’ as well as structure capable of ‘transmit[ting] the session initiation protocol registration message.’ [Emphasis added.]”  2022 Remarks p 13 (AA13).

	Accordingly, White in view of Foti teaches the limitations of independent claims 64, 66, 74, and 75.


XV. DOUBLE PATENTING
A. Background on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

B. Double Patenting Rejections
Claims 38-75 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least independent claims 1, 23, 27, 29 or 37-39 of RE45,161.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. The subject matter claimed in the instant application is merely broader and is fully disclosed in the more specific claims of RE45,161.  Since the more specific patented claims anticipate the broad claims of this instant application, the claims are not patentably distinct. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Furthermore, the new claims merely remove a limitation directed to the name of various header sections "a To" and "a From" message header to instead recite a broader limitation - “a message header” and “another message header”. The Examiner notes that these particular message headers are old and well known in the art and removal of the message header section name/indicia does not render the claims patentably distinct from the claims of RE45,161.


XVI. RESPONSE TO ARGUMENTS
The following addresses Applicant’s arguments in the Feb 2022 Remarks.

A. Applicant’s Arguments: Invocation of § 112 ¶ 6
1. Test for Rebutting the Presumption that § 112 ¶ 6 is Not Invoked. 
a.	Appellant Argues
Applicant argues:
The standard for invoking 35 U.S.C. § 112(±) "is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix, No. 13-1130, slip op. at 16 (Fed. Cir. 2015) (citing Greenberg v. Ethicon EndoSurgery, Inc., 91 F.3d 1580, 1583 (Fed Cir. 1996)). To that end, the Examiner's insistence on invoking 35 U.S.C. §112(f) is at least premised on a misunderstanding of the terms “user equipment,” “instructions,” and “call state control function.”

Feb 2022 Remarks, p 12.


b.	Examiner’s response
Applicant’s remarks have been fully considered but they are not persuasive.
First, Applicant is using the wrong legal test to determine if a phrase that does not recite “means” rebuts the presumption that § 112 ¶ 6 is not invoked.  For this reason alone, Applicant’s arguments are not persuasive. See XVI. C. et seq. of the 2021 Non-Final Office Action (beginning on page 65) where the Examiner states he is using WIT-2, not WIT-1 as the test to determine if a phrase invokes § 112 ¶ 6.  Additionally, the Examiner notes that Applicant, in their Feb 2022 Remarks, has elected not to address the Examiner’s position that he is using WIT-2.
Second, the Examiner agrees that a microprocessor, memory, and a user equipment (a terminal) are structure. 
However, the question is not whether a claim term recites any structure but whether it recites sufficient structure—a claim term is subject to § 112 ¶ 6 if it recites function without reciting sufficient structure for performing that function.
Applicant’s remarks regarding the invocation of § 112 ¶ 6 have been fully considered but they are not persuasive.
Finally, Applicant’s remaining arguments on § 112 ¶ 6 appear to confuse the invocation of § 112 ¶ 6 with determining the corresponding structure of a phrase that invokes § 112 ¶ 6. The Examiner addresses these arguments below:

2. One of Ordinary Skill in the Art  
a.	Appellant Argues
Appellant argues:
In fact, a person having ordinary skill in the art would readily understand a user equipment to include components that enables the user equipment to provide a user access to network services. These components include, for example, a data processor as well as an antenna.

Feb 2022 Remarks, p 13.


b.	Examiner’s response
Applicants remarks have been fully considered but they are not persuasive.  The Examiner will interpret Applicant’s argument as directed to the corresponding structure in the specification for the functional phrases.
Instead of pointing to structure in the specification, Applicant points to what one of ordinary skill in the art would understand.  Applicants arguments are not persuasive because the testimony of one of ordinary skill in the art cannot supplant the total absence of structure from the specification.  In other words, Applicant cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function. To allow that form of claiming under § 112 ¶ 6 would allow the Applicant to claim all possible means of achieving a function.

3. Structure Capable Of  
a.	Appellant Argues
Appellant argues:
In light of these well-established definitions, a person having ordinary skill in the art would expect the claimed call state control function to include structure capable of functions such as "receiv[ing] the session initiation protocol registration message" as well as structure capable of functions such as “register[ing] the first user identity, the second user identity, and/or the third user identity by at least storing in a subscriber database, the first user identity, the second user identity, and/or the third user identity.”

Feb 2022 Remarks, p 13.

b.	Examiner’s response
Applicant’s remarks have been fully considered but they are not persuasive.  Applicant states that the corresponding structures “include structure capable of functions ….”  Because Applicant has not pointed to the original specification for the corresponding structure, Applicant’s arguments are not persuasive.  Simply stating its “structure” without stating what the structure is cannot be considered persuasive.

c.	Examiner’s Request for Applicant to Assist the Office Re. Katz Exception
To assist the Office, the Examiner highly recommends in Applicant’s next appropriately entered response, that for each functional phrase (i.e. FP#1 to FP#7), Applicant clarify if Applicant intends (or does not intend) the Katz Exception to apply. Simply put, does the Katz Exception apply, yes or no?
Applicant’s remarks have been fully considered but they are not persuasive.

B. Applicant’s Arguments in Response to the § 112 ¶ 1 Written Description Rejection

1. Claims 38 and 66 and “transmitting to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register”. 
a.	Appellant Argues
Appellant argues:
Claims 38, 60, 64, 66, and 75-76 each recite, inter alia, interactions between a user equipment and a call state control function (CSCF) of an Internet Protocol multimedia service (IMS) network. The specification provides ample support for these limitations. Furthermore, the terms "user equipment" and "call state control function" impart structure including, for example, data processor recited in each of claims 66 and 75-76 as well as the means for transmitting and the means for registering recited in claim 74.

Feb 2022 Remarks, p 14-15.


Likewise, a person having ordinary skill in the art appreciates the various functions performed by a call state control function in routing a call through a packet switched network and would therefore expect the call state control function to include a data processor and/or the means to transmit and the means to register.

Feb 2022 Remarks, p 16.

b.	Examiner’s response
Applicants remarks have been fully considered but they are not persuasive.  While Applicant has stated what a call state control function does, Applicant has not pointed to a sufficient disclosure in the original disclosure of “transmitting to a call state control function the Internet Protocol multimedia service network.”
Based upon the Examiner’s review, the Original Specification states:
It is noted that the present invention is not restricted to the above described preferred embodiments but can be applied in any registration procedure of any communication network, where a registration message comprising a user identity. is transmitted from a terminal device to the communication network. The invention may thus vary within the scope of the attached claims. [Emphasis added.]

Original Specification, p 13-14.

This is not a sufficient disclosure of “transmitting to a call state control function the Internet Protocol multimedia service network.” In light of the disclosure and Applicant’s remarks, Applicant’s arguments are not persuasive.
	
C. Applicant’s Arguments: § 112 ¶ 2 Rejections
1. Appellant Argues
Claim Rejections Under 35 U.S.C. §112(b)
Claims 64, 65, and 74 stand rejected under 35 U.S.C. §l 12(b) for being indefinite. This rejection is respectfully traversed. As noted, the terms "user equipment" and "call state control function" impart structure including, for example, those required to perform the operations set forth in claims 64, 65, and 74. The pending rejection under 35 U.S.C. §l 12(b) is therefore erroneous. Accordingly, Applicant respectfully requests withdrawal of the pending rejection under 35 U.S.C. §l 12(b).

Feb 2022 Remarks, p 17.


2. Examiner’s response

Applicant’s remarks have been fully considered but they are not persuasive.  Applicant appears to lump all the § 112(b) rejections in the remarks quoted above. Applicant’s argument is in a single sentence which states: “As noted, the terms ‘user equipment’ and ‘call state control function’ impart structure including, for example, those required to perform the operations set forth in claims 64, 65, and 74.”  Id.
Simply stating that the terms ‘user equipment’ and ‘call state control function’ impart structure does not in any way say what the structure is.  For this reason alone, Applicant’s argument in response to the § 112(b) rejections is not persuasive.

D. Applicant’s Arguments: Double Patenting Rejection
In the 2022 Remarks, Applicant does not challenge the double patenting rejections. See Feb 2022 Remarks, p 17. Accordingly, this rejection is maintained.
E. Applicant’s Arguments: §§ 102 & 103 Rejections
1. Appellant Argues

At the outset, Applicant's assertion that the term "user equipment" denotes sufficient structure to perform the claimed operations is not an admission that any user equipment is capable of performing the claimed operations, such as the so-called “user terminal” described in White. That the Examiner seizes upon this as an "extraordinary admission" is at best obtuse and at worst an insidious attempt to further hinder the prosecution of this case. (Office Action, at p. 51 ). Indeed, claims 38-75 do not claim any function that cannot be achieved by a user equipment or a general purpose computer having “at least one data processor” and “at least one memory storing instructions.” This is not to say that a user equipment or a general purpose computer performing the claimed operations are therefore be considered non-novel and obvious over any and all generic computers. To that end, the Examiner is reminded a proper novelty and obviousness inquiry does not merely tum on the structure performing the claimed operations. Every element of the claim must be considered6 and ignoring key limitations in order to concoct a new rejection and subvert the appeal process is the height of impropriety.

Feb 2022 Remarks, p 18.


2. Examiner’s response

Applicant’s remarks have been fully considered but they are not persuasive.  Applicant’s remarks are at best, contradictory.  For example, Applicant first states: “Applicant's assertion that the term ‘user equipment’ denotes sufficient structure to perform the claimed operations is not an admission that any user equipment is capable of performing the claimed operations.” Id.  In essence, Applicant appears to state that a particular user equipment, (i.e. not just any user equipment) can perform the claimed functions.  However, two sentences, later Applicant contradicts this sentence by stating that “a general purpose computer having ‘at least one data processor’ and ‘at least one memory storing instructions” can perform all the claimed functions. Id. So is the claimed “user equipment” a general purpose computer or a specific computer requiring special programming?
To add even more confusion to the remarks, Applicant then adds: “This is not to say that a user equipment or a general purpose computer performing the claimed operations are therefore be considered non-novel and obvious over any and all generic computers.” So Applicant is “not-saying” that a general purpose computer is “non-novel or and obvious over any and all generic computers,” what is Applicant saying?


XVII. CONCLUSION
A. Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B. Reissue Application Reminders
1. Disclosure of Other Proceedings

Applicants are reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, IPRs, supplemental examinations, and litigation. 

2. Disclosure of Material Information

Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

3. Manner of Making Amendments

		i. All Amendments Must Be Made With Respect to the Patent Under Reissue

Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with 37 C.F.R. § 1.173.  

	ii. Optional Claim Appendix Showing Current Claim Changes

Applicant may optionally submit a claim appendix in any response in which an official claims amendment is filed. This optional claim appendix may be marked up to show changes with respect to a previous set of claims.  This optional claim appendix aids the general public and the Office by showing what has changed in the current claim amendments.  This optional claim appendix is especially helpful when amending ‘new’ claims since ‘new’ claims are always underlined in their entirety.
However, in order to not confuse the optional claim appendix with the official claim listing and in order to properly delineate the optional claim appendix in the Image File Wrapper (“IFW”) system, such optional claim appendix should: (1) be included with applicant’s remarks; (2) when possible, not begin on a separate page (since this submission is part of applicant’s remarks); and (3) be clearly marked as “not for entry.”

C. Suggested Examples
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) to overcome the Examiner’s rejection, objection, or claim interpretation does not constitute a formal requirement mandated by the Examiner.

D. How To Prevent Both New Matter Rejections & Objections to the Specification in Future Submissions
Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with § 112 1st ¶.
Independent of the requirements under § 112 ¶ 1 and in light of the existing ‘Objection to the Specification’ noted in this Office action, Applicant is respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicant amend the claim(s) such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.

E. Prior Art Considered
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.

F. Evidence of ‘Basic Knowledge’’ or ‘Common Sense’
In accordance with In re Lee, 277 F.3d 1338, 1344-45, 61 USPQ2d 1430, 1434-35 (Fed. Cir. 2002), the Examiner finds that references How Computers Work, Millennium Ed. by Ron White; How Networks Work, Millennium Ed. by Frank J. Derfler et al. are additional evidence of what is basic knowledge or common sense to one of ordinary skill in this art.  Each reference is cited in its entirety.  Moreover, because these two references are directed towards beginners (see e.g. “User Level Beginning . . .”), because of the references’ basic content (which is self-evident upon review of the references), and after further review of the entire reissue application and all the art now of record in conjunction with the factors as discussed in MPEP § 2141.03 (where practical), the Examiner finds that these two references are primarily directed towards those of low skill in this art.  Because these two references are directed towards those of low skill in this art, the Examiner finds that one of ordinary skill in this art must—at the very least—be aware of and understand the knowledge and information contained within these two references.

G. Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Cameron Saadat whose telephone number is (571) 272-4443.  The Examiner can normally be reached on M-F 7:30 to 5 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Hetul Patel can be reached at (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If any applicant would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786-9199 (in the USA or CANADA) or (571) 272-1000.
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        










Conferees:
/Woo H. Choi/
Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        
XVIII. APPENDIX 1: CLAIM CHARTS

A.	Claim 64 is anticipated by White, “How Computers Work”


Item #

Claim 64 Language
White, “How Computers Work” & Appellant’s Admissions
1.
A system comprising:
“Personal Computer”
p 12 connected to a Internet, Chapter 38, p 340 et seq.
2.
a user equipment
“Personal Computer”
p 12 and
AA8
3.
configured to at least generate a session initiation protocol registration message defining a plurality of user identities of a user associated with the user equipment, and
transmit the session initiation protocol registration message to at least register, with an Internet Protocol multimedia service network, at least one of the plurality of user identities, the session initiation protocol registration message comprising:
a first message header field used to define a first user identity of the user; a second message header field used to define a second user identity of the user; and a third message header field used to define at least a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and a call state control function of the Internet Protocol multimedia service network configured to at least receive the session initiation protocol registration message from the user equipment, and register the first user identity, the second user identity, and/or the third user identity by at least storing, in a subscriber  database, the first user identity, the second user identity, and/or the third user identity.

Data Processor & Memory. 

See AA4 & AA5.

Regarding the claimed Functionalities, see AA9, AA10, AA11, & AA12


Table 1: Claim 64 and the Prior Art: White, (“How Computers Work”) & Appellant’s Admissions

B.	Claim 66 is Anticipated by White, “How Computers Work”

Item #

Claim 66 Language
White, “How Computers Work” & Appellant’s Admissions
1.
An apparatus comprising:
“Personal Computer”
p 12
2.
  at least one data processor; and
“Microprocessor”
p 12
3.
at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising
“RAM” p 18


4.
      generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising: a first message header field used to define a first user identity of the user; a second message header field used to  define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

Data Processor & Memory. 

See:
Appellant’s Admission 1 (AA1) & Appellant’s Admission 3 (AA3)
In Appendix 2 (Section IX., Table 4. below)

5.
      transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

Data Processor & Memory

See AA1, AA3, AA5, AA6, & AA7


Table 2: Claim 66 and the Prior Art: White, (“How Computers Work”) 


C.	Claim 66 is Obvious over White, “How Computers Work” and Foti

Item #

Claim 66 Language
White, “How Computers Work” & Appellant’s Admissions
Foti
1.
An apparatus comprising:
“Personal Computer”
p 12

2.
  at least one data processor; and
“Microprocessor”
p 12

3.
at least one memory storing instructions, which when executed by the at least one data processor, results in operations comprising
“RAM” p 18



4.
      generating a session initiation protocol registration message comprising a plurality of user identities of a user associated with the apparatus, the session initiation protocol registration message comprising: a first message header field used to define a first user identity of the user; a second message header field used to  define a second user identity of the user; and a third message header field used to define a third user identity of the user, the first user identity, the second user identity, and the third user identity being different user identities for the same user; and

Data Processor & Memory. 

See:
1 (AA1) & 3 (AA3)



5.
      transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message to at least register, with the Internet Protocol multimedia service network, the first user identity, the second user identity, and/or the third user identity.

Data Processor & Memory



See AA1, AA3, AA5, AA6, & AA7
Call state control function
See Col. 4: 27-37


Table 3: Claim 66 and the Prior Art: White, (“How Computers Work”) 

XIX. APPENDIX 2: APPLICANT’S ADMISSIONS
Note: “Admission No.” is strictly for reference purposes only.
Admission
No.
Appellant’s Admissions
Relevant Claim(s)


AA1
          “In fact, the ‘at least one data processor’ and the ‘at least one memory’ are sufficient structure for ‘generating a session initiation protocol registration message’ and for ‘transmitting, to a call state control function the Internet Protocol multimedia service network, the session initiation protocol registration message,’ as set forth in claim 66. [Emphasis added.]” 
          - 2021 Appeal Brief p 19.
“Processor” &
“Memory”

Claim 66



AA2
“Moreover, the ‘at least one data processor’ and the ‘at least one memory’ are sufficient structure for "receiving, at a call state control function of an Internet Protocol multimedia service network, a session initiation protocol registration message from a user equipment associated with a user’ and for ‘registering, by the call state control function, the first user identity, the second user identity, and/or the third user identity,’ as set forth in claim 75. [Emphasis added.]”
          - 2021 Appeal Brief p 19.

“Processor” &
“Memory”

Claim 75

AA3
        “A person having ordinary skill in the art would readily agree that the ‘at least one data processor’ and the ‘at least one memory’ are sufficient structure for performing the operations recited in each of claims 66 and 75. [Emphasis added.]”
          - 2021 Appeal Brief p 19.

Claims
66 & 75


AA4
“As noted, a person having ordinary skill in the art would readily understand a user equipment to include structure capable of ‘generat[ing] a session initiation protocol registration message’ and structure capable of ‘transmit[ting] the session initiation protocol registration message.’ [Emphasis added.]”
          - 2021 Appeal Brief p 20.
“User Equipment” 

Claim 64

AA5
“Moreover, a person having ordinary skill in the art would understand a call state control function [CSCF] to include structure capable of ‘receiv[ing] the session initiation protocol registration message" as well as structure capable of "register[ing] the first user identity, the second user identity, and/or the third user identity by at least storing in a subscriber database, the first user identity, the second user identity, and/or the third user identity.’ [Emphasis added.]”
          - 2021 Appeal Brief p 20.
CSCF

Claims 38, 60, 64, & 66
AA6




AA6
Continued
“That a person having ordinary skill in the art would construe the terms ‘user equipment’ and ‘call state control function’ in this manner is indisputable in light of the evidence presented. [Emphasis added.]” 
         - 2021 Appeal Brief p 20.
“User Equipment”
& CSCF
Claims 38, 60, 64, & 66





AA7





“For example, the definition of ‘user equipment’ from the U.S. Department of Defense dates back to 1975. Meanwhile, the 3rd Generation Partnership Project is a standards organization for the mobile telecommunications industry whose members are paradigms of persons having ordinary skill in the art. The Examiner's position that the terms ‘user equipment’ and ‘call state control function’ do not impart sufficient structure for performing the functions set forth in the claims 64-65 and 74 is especially unreasonable in light of this overwhelming evidence to the contrary. [Emphasis added.]” 

         - 2021 Appeal Brief p 20.
“User Equipment”
& CSCF
Claims 38, 60, 64, & 66

AA8
For example, the specification explains that "[t]he user equipment, i.e. the user's terminal .…[Emphasis added.]” 

         - 2019 Appeal Brief p 15.

“User Equipment”
Claim 64, 6574





AA9
“Furthermore, the Examiner's rejection under 35 U.S.C. §l 12(b) is defective due to the Examiner's refusal to acknowledge the terms ‘user equipment’ and ‘call state control function’ as imparting sufficient structure for performing the functions recited in claims 64, 65, and 74. The Examiner's position is especially unreasonable in light of the overwhelming evidence that a person having ordinary skill in the art would associate these terms with the structures  necessary to perform the functions set forth claims 64, 65, and 74. [Emphasis added.]”

         - 2019 Appeal Brief p 13.

“User Equipment”
Claim 64, 65, and 74

And
“Call State Control Function”




AA10
“The Examiner’s insistence on invoking 35 U.S.C. §112(f) (sic) is therefore at least premised on a misunderstanding of the terms ‘user equipment’ and ‘call state control function’ as failing to impart sufficient structure for performing the recited functions. As noted earlier, a person having ordinary skill in the art would readily understand a user equipment to include components that enables the user equipment to provide a user access to network services [Emphasis added.]”
         - 2020 Appeal Brief p 16-17.

“User Equipment”
Claim 64, 65, and 74

And
“Call State Control Function”



AA11
“Accordingly, to a person having ordinary skill in the art, the term ‘user equipment’ imparts structure capable of ‘generat[ing] a session initiation protocol registration message’ as well as structure capable of ‘transmit[ting] the session initiation protocol registration message,’a set forth in claim 64.”

         - 2020 Appeal Brief p 17.

“User Equipment”
Claim 64, 65, and 74





AA12
“However, that the term ‘user equipment’ can also imply "the required software to control the hardware" has no bearing on whether the user equipment has sufficient structure for performing
the functions set forth in claim 64. Instead, the Examiner's dubious claim further highlights the fact that the term ‘user equipment’ imparts sufficient hardware and software for performing the
functions set forth in claim 64.” [Emphasis added.]”

         - 2020 Appeal Brief p 17.

“User Equipment”
Claim 64,
65, and 74



AA13
“In fact, a person having ordinary skill in the art would readily understand a user equipment to include components that enables the user equipment to provide a user access to network services. These components include, for example, a data processor as well as an antenna. [Emphasis added.]”

         - 2022 Remarks p 13.

“User Equipment”
Claims 64,
65, and 74



AA14
Accordingly, to a person having ordinary skill in the art, the term ‘user equipment’ imparts structure capable of functions such as ‘generat[ing] a session initiation protocol registration message’ as well as structure capable of ‘transmit[ting] the session initiation protocol registration message.’”

         - 2022 Remarks p 13.

“User Equipment”

Claim 38



AA15
A person having ordinary skill in the art would also understand a call state control function to include the components necessary to receive a session initiation protocol registration message and register one or more user identities by storing the user identities in a subscriber database.

         - 2022 Remarks p 13.

“Call State Control Function”


Table 4: Appellant’s Admissions and their relevance to particular claims.

NOTE: Table 4 is not a complete list of Appellant Admissions.  Other Appellant Admissions are found throughout the prosecution history.

XX. APPENDIX 3: COMPUTER IMPLEMENTED FUNCTIONAL LANUGAGE FLOW CHART

A. Flow Chart Guidance

	This appendix contains a flow chart showing the Examiner’s two claim interpretations.  Box numbering (e.g. “Box 1”) in Flow Chart #1 is for reference purposes only.


1. Principle Claim Interpretation: The Examiner’s Principle Claim Interpretation is shown with “Arrow #1” in Flow Chart 1.  Additionally, this claim interpretation interprets the claimed functional phrases as invoking § 112 ¶ 6, requires an algorithm, and concludes with a § 112 ¶ 2 rejection. In summary:
“Arrow #1” 	Defined as including boxes 1, 2, 3, and 4 in Flow Chart #1.  This is the Examiner’s principle claim interpretation.


2. Alternative Claim Interpretation: The Examiner’s Alternative Claim Interpretation is shown with “Arrow #2a” in Flow Chart 1. Additionally, this claim interpretation interprets the claimed functional phrases as not invoking § 112 ¶ 6.  This alternative claim interpretation is presented in this Office specifically because of Appellant’s admissions in their 2021 Appeal Brief. In other words, this alternative claim interpretation is presented now (and not after appeal) in light of Appellant’s admission and for compact prosecution purposes.  This alternative claim interpretation as presented in this Office action follows through boxes 1, 2, 5, 7, 8, and 9 in Flow Chart #1.
The Examiner’s Alternative Claim Interpretation is shown with “Arrow #2b” in Flow Chart 1 results in the same prior art rejections. The Federal Circuit has described the Katz Exception as “rare.”  See Ergo Licensing, LLC, 673 F.3d at 1365, 102 USPQ2d at 1125. “It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed. [Emphasis added.]” In summary:
“Arrow #2a”	Defined as including boxes 1, 2, 5, 7, (8 optional), and 9 in Flow Chart #1. This is the Examiner’s alternative claim interpretation.
“Arrow #2b”	Defined as including boxes 1, 2, 3, 6, and 9 in Flow Chart #1. This is the Examiner’s alternative claim interpretation.

3. Flow Chart #1 Notes:

Note on Box 5: “Traditional” functional language in Box 5 in Flow Chart #1 is defined by the Examiner as the type of functional language discussed in In re Schreiber. Essentially, it is functional language that does not invoke § 112 ¶ 6.
Note on Box 8: Quasi – Estoppel in Flow Chart #1: The quasi-estoppel section is optional. The quasi-estoppel only applies if Applicant tries to “take back” their admissions.  In other words, if Applicant does not seek to repudiate their express admissions in their correspondences with the Office, then quasi-estoppel need not apply.

B. Flow Chart #1


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    
        
            
    

    
        1 “Structural noun” is defined as the noun within a claimed structural element that is positively recited.  Structural nouns can be found in both product claim and process claims. For example, because a product claim is patentable over the prior art because of claimed structure, including structural nouns within a claim is the easiest and most efficient way for a patent applicant to overcome a prior art rejection. Additionally, within any given claimed phrase, functional language usually modifies a structural noun. Nouns occurring within only the function, of a functional phrase that properly invokes § 112 ¶ 6 are not structure nouns. Process claims without at least one method step and structural noun are usually considered ‘use claims’ and are improper.
        2  “A claim must be read in accordance with the precepts of English grammar.”  In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983).
        
        3 Based upon Applicant’s disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP § 2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also  In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971)(noting that its appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP § 2173.05(a) titled “New Terminology.”
        4 “For processes, the claim limitations will define steps or acts to be performed.”  MPEP § 2103 I. C. ¶2, Rev 08.2017, January 2018.
        5 “Product claims are claims that are directed towards either machines, manufactures, or compositions of matter.”  MPEP § 2103 I. C. ¶2, Rev 08.2017, January 2018.
        6 If a reviewing body finds that either FP#1 and FP#2 invoke § 112 ¶ 6, it is the Examiner’s principle position that FP#1 and FP#2 are indefinite under § 112 ¶ 2. See “Arrow #1” in “Flow Chart #1” in the appendix of this Office action.
        7 “In a clear case of cherry picking, the Examiner deliberately ignores 3rd Generation Partnership Project's (3GPP) definition's of a user equipment as ‘a device allowing user access to network services.’ [Emphasis added.]” Feb 2022 Remarks, p 13.  See also Feb 22 Remarks, p 16where Applicant states: “(3GPP) defines user equipment as ‘a device allowing user access to network services.’” 
        
        8 2020 Appeal Brief p 17.
        9 If a reviewing body finds that if FP#2 invokes § 112 ¶ 6, it is the Examiner’s principle position that FP#2 is indefinite under § 112 ¶ 2. See “Arrow #1” in “Flow Chart #1” in the appendix of this Office action.
        10 If a reviewing body finds that either FP#4 and FP#5 invoke § 112 ¶ 6, it is the Examiner’s principle position that FP#4 and FP#5 are indefinite under § 112 ¶ 2. See “Arrow #1” in “Flow Chart #1” in the appendix of this Office action.
        
        11 If a reviewing body finds that if FP#6 invokes § 112 ¶ 6, it is the Examiner’s principle position that FP#6 is indefinite under § 112 ¶ 2. See “Arrow #1” in “Flow Chart #1” in the appendix of this Office action.